Citation Nr: 1712868	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for papillary thyroid carcinoma (thyroid cancer), to include as due to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is not available to participate in the decision on his appeal.  The transcript of that hearing is of record.  By way of an April 2016 letter the Veteran was afforded the opportunity of a new hearing before a Veterans Law Judge of the Board.  The Veteran declined to participate in another Board hearing.

In March 2017, the Veteran, through his representative, waived review of the correspondence and evidence received after the most recent Statement of the Case.  The Veteran, through his representative, agreed that the Board could proceed with the adjudication process.

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to an herbicide agent during his military service.

2.  The Veteran's current diagnosis of thyroid cancer is not related to active service or any incident in service, including as due to in-service exposure to an herbicide agent.   


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For service connection claims, proper notice of what is necessary to substantiate 
the claim requires that the Veteran be informed of the following five elements:           (1) Veteran status; (2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is cured, and therefore harmless, when notice is followed by readjudication of the claim (such as through the issuance of a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Here, prior to the April 2009 rating decision, an October 2008 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence applicable to the claim.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a Veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA treatment records, and the Veteran's statements.  The VA also assisted in the procurement of pertinent private post-service treatment records.  

Additionally, the Veteran was afforded an independent medical examination opinion.  The report has been retrieved, reviewed, and found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, the duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Since the Board finds that all necessary development has been accomplished, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Analysis

The Veteran asserts that his thyroid cancer was a result of exposure to an herbicide 
agent during active duty in the Republic of Vietnam.

A Veteran who served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A.               § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R.      § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma; respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma; ischemic heart disease; "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; and Parkinson's disease.  38 C.F.R. § 3.309(e) (2016).

The National Academy of Science (NAS) issued the "Veterans and Agent Orange: Update 2012," which provided that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and endocrine cancers (including thyroid and thymus).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

The Veteran's service personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have been exposed to an herbicide agent, including Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.   However, endocrine cancer, including that of the thyroid, is not among the disabilities recognized by VA as associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to exposure to an herbicide agent, VA must also consider the claim on a direct service-connection basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Generally, service connection is warranted when a claimant shows: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There was no evidence of a finding or diagnosis of thyroid cancer in the Veteran's service treatment records.  

Evidence, however, was received indicating a diagnosis of thyroid cancer in August 2008.  The Veteran underwent a total thyroidectomy in September 2008, followed by radioactive iodine treatments in 2008, 2009, and 2012. 

In September 2008, the Veteran's private primary care physician, Dr. C.S., provided a letter stating that the Veteran had a case for service connection because "Agent Orange has been associated with health problems, even several years after exposure."  However, Dr. C.S. provided no rationale or basis for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In May 2010, the Veteran stated that his form of thyroid cancer was a type of respiratory cancer and concluded that he was entitled to service connection on a presumptive basis under 38 C.F.R.  § 3.309(e).  In support of his claim, he stated that the thyroid was close in proximity to the larynx and comprised one of the nine cartilages that are the framework for the larynx.  

In November 2012, a VA examiner opined that the Veteran's thyroid cancer was less likely than not related to service.  By way of rationale, the November 2012 examiner explained that the thyroid was part of the endocrine system and not part of the respiratory system, as the Veteran previously suggested.  As such, cancer of the thyroid could not be presumed as related to Agent Orange exposure.  

In April 2015, another VA opinion was obtained.  The April 2015 examiner opined that the Veteran's thyroid cancer was less likely than not related to the Veteran's exposure to herbicides.  As a basis for her opinion, the April 2015 examiner stated that there was no medical evidence to support a relationship to herbicide exposure of his active duty service.  This examiner stated that she was unable to determine the exact cause of the thyroid cancer based on the available information.  She also provided information regarding risk factors, development, and the progression of thyroid cancer.

In June 2015, the Veteran's private physician, Dr. J.L., provided a letter stating that the Veteran's thyroid cancer is likely linked to his Agent Orange exposure during his service in Vietnam.  However, Dr. J.L. provided no rationale or basis for the opinion offered.  Id.

In a letter dated in April 2016, the Veteran submitted a study and accompanying articles in support of his appeal that individuals who self-reported that they were exposed to Agent Orange in their lifetimes appeared to develop thyroid cancer at a greater rate than the population as a whole.  See High Prevalence of Agent Orange Exposure Among Thyroid Cancer Patients in the National VA Healthcare System.  
The Veteran also submitted Board decisions dated in December 2007 and in April 2008, respectively, in which service connection was awarded for thyroid cancer due to Agent Orange exposure.

In August 2016, the Board referred the Veteran's case to an independent medical examiner, a board certified radiation oncologist, for an advisory medical opinion.  The Board specifically requested that the independent medical examiner determine whether it was at least as likely as not that the Veteran's thyroid cancer was etiologically related to his presumed exposure to an herbicide agent in service given his medical history, family history, and absence of other risk factors.  The Board further requested that the independent medical examiner consider and discuss the study provided by the Veteran in April 2016 (High Prevalence of Agent Orange Exposure Among Thyroid Cancer Patients in the National VA Healthcare System).  

In a September 2016 report, the independent medical examiner opined that it was 
less likely than not that the Veteran's thyroid cancer is etiologically related to his presumed exposure to an herbicide agent in service.  The determination was based upon a thorough review of the study provided by the Veteran which the independent medical examiner determined had major flaws and included incomplete data.  The independent medical examiner further reviewed the Institute of Medicine's recently updated, "Veterans and Agent Orange: Update 2012," but noted that there was no additional scientific data to suggest an etiological association between Agent Orange and thyroid cancer.  Additionally, the independent medical examiner concluded that the thyroid is not part of the respiratory system.  Finally, the independent medical examiner concluded that age by itself is the strongest risk factor for thyroid cancer.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for thyroid cancer.  The Board recognizes that the Veteran has been diagnosed with thyroid cancer following active service.  However, the evidence does not reflect, and the Veteran does not contend, that he experienced symptoms of thyroid cancer during service.  Further, the post-service medical records do not demonstrate thyroid cancer until 2008, approximately 40 years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).
With regard to whether the Veteran's thyroid cancer is related to in-service exposure to herbicide agents, the Board finds the September 2016 independent medical examiner's opinion to be more probative than the September 2008 and June 2015 private physicians' opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  While the September 2008 physician suggests that the Veteran's thyroid cancer is related to his exposure to herbicide agents, and the June 2015 physician opined that the Veteran's thyroid cancer is linked to his exposure to herbicide agents, no rationale or medical basis for the opinions was provided.  Thus, the Board cannot consider and weigh an analysis against contrary opinions thereby rendering the opinions of low probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, medical opinions based upon speculation, without supporting clinical evidence, do not provide the required degree of medical certainty and are of low probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In contrast, the September 2016 independent medical examiner based his opinion on a review of the pertinent evidence of record and a review of recent medical research.  Additionally, the independent medical opinion was supported by an adequate rationale.  See Stefl, 21 Vet. App. at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board has also thoroughly considered the lay statements of the Veteran asserting that his thyroid cancer is related to his in-service exposure to an herbicide agent.  The Veteran is certainly competent to report as to the observable symptoms he experienced and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide an opinion relating his thyroid cancer to his exposure to an herbicide agent while in service.  Additionally, the Veteran is not competent to report or conclude that thyroid cancer is a type of respiratory cancer.  Instead, this particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

The Board is also cognizant that the Veteran submitted Board decisions dated in December 2007 and April 2008 in which service connection was awarded for thyroid cancer due to herbicide exposure.  Board decisions are not precedential. Specifically, 38 C.F.R. § 20.1303 (2016) provides that although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  
Here, the September 2016 independent medical examiner found, including on the basis of a review of the recent scientific data, no sound medical basis for associating the Veteran's thyroid cancer to his herbicide agent exposure. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against granting the Veteran's claim for service connection for thyroid cancer.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for thyroid cancer is not warranted.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
      (CONTINUED ON NEXT PAGE) 



ORDER

Entitlement to service connection for thyroid cancer, to include as due to in-service exposure to an herbicide agent, is denied.




____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


